

115 HR 5275 IH: Agricultural Certainty for Reporting Emissions Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5275IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Long (for himself, Mr. Costa, Mr. Conaway, Mr. Jones, Mr. Perry, Mr. Cramer, Mr. Luetkemeyer, Mrs. Wagner, Mr. Bost, Mr. Biggs, Mr. Goodlatte, Ms. Cheney, Mr. Young of Iowa, Mr. Smith of Nebraska, Mr. Marshall, Mr. Womack, Mr. Cuellar, Mr. Kind, Mr. Crawford, Mr. Graves of Missouri, Mr. Rogers of Alabama, Mr. Valadao, Mr. LaMalfa, Mr. Thomas J. Rooney of Florida, Mr. Sessions, Mr. Pearce, Mr. Abraham, Mr. Harper, Mr. Harris, Mr. O'Halleran, Mr. Rouzer, Mr. McKinley, Mr. Shuster, Mr. Rokita, Ms. Jenkins of Kansas, Ms. Sinema, Mrs. Hartzler, Mr. Schrader, Mr. Lewis of Minnesota, Mr. Emmer, Mr. Bishop of Utah, Mr. Smith of Missouri, Mr. Smucker, Mr. Newhouse, Mr. Collins of New York, Mr. Gallagher, Mr. Buck, Mr. Duffy, Mr. Blum, Mr. King of Iowa, Mr. Ratcliffe, Mr. Sensenbrenner, Mr. Kustoff of Tennessee, Mr. Barton, Mr. Peterson, Mr. Collins of Georgia, Mr. Simpson, Mr. Bishop of Georgia, Ms. DelBene, Mrs. Noem, Mr. Yoder, Ms. Blunt Rochester, Mr. Grothman, Mr. Stivers, Mr. Fortenberry, Mr. Davidson, Mr. Huizenga, Mr. Vela, Ms. Tenney, Mr. Thornberry, Mr. Gonzalez of Texas, Mr. Mitchell, Mr. Westerman, Mr. Renacci, Ms. Kuster of New Hampshire, Mrs. Roby, Mr. David Scott of Georgia, Mr. Mullin, Mr. Garamendi, Mr. Panetta, Mr. Byrne, Mr. Marino, Mr. Denham, Mr. Moolenaar, Mr. Walberg, Mr. Thompson of Pennsylvania, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 provide an exemption from certain notice requirements and penalties for
			 air emissions from animal waste at farms.
	
 1.Short titleThis Act may be cited as the Agricultural Certainty for Reporting Emissions Act. 2.Exemptions from certain notice requirements and penaltiesSection 103 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9603) is amended by adding at the end the following:
			
				(g)Applicability to air emissions from animal waste at farms
 (1)In generalThis section shall not apply to air emissions from animal waste at a farm. (2)DefinitionsIn this subsection:
 (A)Animal wasteThe term animal waste— (i)means feces, urine, or other excrement, digestive emissions, or urea, that is produced by animals (including fish); and
 (ii)includes— (I)waste described in clause (i) that is mixed or commingled with bedding, compost, feed, soil, or other material typically found with such waste; and
 (II)waste described in clause (i), including such waste that is mixed or commingled with material described in subclause (I), that is decomposing.
 (B)FarmThe term farm means a facility for the production of crops or raising or selling of animals (including fish) that under normal conditions produces or sells $1,000 or more of agricultural products during a year.
						.
		